DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 6-8 recites the limitation "the plurality of walls" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hercock (U.S. Pat. No. 9,845,769).
Regarding claim 1, Hercock discloses a blocker door assembly for use in a gas turbine engine, the blocker door assembly comprising: 
a panel (600); 
a core (601) integrally formed with the panel (col. 5, lines 1-20 discloses co-molding the honeycomb and “backskin” similar to how this application describes the co-molding of honeycomb and backsheet in paragraph 43); and 
a plurality of mounting structures (700 discussed in col. 5, lines 39-42) extending from at least one of the panel and the core, 
wherein the plurality of mounting structures are integrally formed with the core and the panel (col. 4, lines 25-30) such that the panel, the core, and the mounting structures are co-molded from a thermoplastic material (col. 4, line 50).
Regarding claim 2 which depends from claim 1, Hercock discloses wherein the core comprises a plurality of cells comprising a plurality of walls (shown in fig. 5 the grid makes walls).
Regarding claim 3 which depends from claim 1, Hercock discloses wherein the plurality of walls comprises a first wall having a first thickness and a second wall having a second thickness (both walls have thicknesses).
Regarding claim 4 which depends from claim 1, Hercock discloses wherein the core comprises a plurality of stiffening ribs (shown in fig. 5 the walls can be ribs).
Regarding claim 5 which depends from claim 4, Hercock discloses wherein the plurality of stiffening ribs extend a first distance from the panel (shown in fig. 5).
Regarding claim 6 which depends from claim 1, Hercock discloses wherein the plurality of walls comprises 
a first wall and 
a second wall obliquely oriented with respect to the first wall (shown in fig. 5 is a wall surrounding 510 and the grid can produce the other wall).
Regarding claim 7 which depends from claim 1, Hercock discloses wherein the plurality of walls comprises at least one wall extending from a center of the core toward a corner of the core (shown in fig. 5 any wall going away from the center is going “toward” a corner as in getting closer).
Regarding claim 8 which depends from claim 1, Hercock discloses wherein the plurality of walls comprises a plurality of walls extending from a center of the core toward a comer of the core (shown in fig. 5 any wall going away from the center is going “toward” a corner as in getting closer).
Regarding claim 9 which depends from claim 1, Hercock discloses wherein at least one mounting structure comprises a through hole defined therethrough (700).
Regarding claim 10 which depends from claim 1, Hercock discloses A blocker door assembly for use in a gas turbine engine, the blocker door assembly comprising: a panel; at least one stiffening rib integrally formed with the panel; and a plurality of mounting structures extending from at least one of the panel and the at least one stiffening rib, wherein the plurality of mounting structures are integrally formed with the at least one stiffening rib and the panel such that the panel, the at least one stiffening rib, and the mounting structures are co-molded from a thermoplastic material (the limitations of this claim have been addressed above in claim 1 and 4).
Regarding claim 11 which depends from claim 10, Hercock discloses wherein the at least one stiffening rib comprises a plurality of stiffening ribs (shown in fig. 5).
Regarding claim 12 which depends from claim 11, Hercock discloses wherein the plurality of stiffening ribs comprises a first stiffening rib having a first thickness and a second stiffening rib having a second thickness (all the ribs have a thickness).
Regarding claim 13 which depends from claim 11, Hercock discloses wherein the plurality of stiffening ribs extend a first distance from the panel (the ribs have a height shown in fig. 5)
Regarding claim 14 which depends from claim 11, Hercock discloses wherein the plurality of stiffening ribs comprises a first stiffening rib and a second stiffening rib obliquely oriented with respect to the first wall (shown in fig. 5 is a wall surrounding 510 and the grid can produce the other wall).
Regarding claim 15 which depends from claim 11, Hercock discloses wherein the plurality of stiffening ribs comprises at least one stiffening rib extending from a center of the core toward a corner of the core (shown in fig. 5 any wall going away from the center is going “toward” a corner as in getting closer).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747